Citation Nr: 1222279	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-17 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to September 1963.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Fargo, North Dakota (RO).

In a March 2011 decision, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims.  Based on an December 2011 Joint Motion for Remand, in December 2011 the Court remanded the March 2011 Board decision for development in compliance with the Joint Motion.


FINDING OF FACT

The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed bilateral hearing loss is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a chronic disability when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488 (1997).  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

On a November 1960 service enlistment medical examination, the Veteran reported that he had, or had previously had, ear, nose, or throat trouble.  On further explanation, the Veteran reported that he had experienced tonsillitis as a child.  On examination, the Veteran was found to have bilateral hearing at a level of 15 out of 15 on whispered voice testing.

On a July 1963 service separation medical examination, the Veteran reported that he had, or had previously had, ear, nose, or throat trouble.  On further explanation, the Veteran reported that he had experienced a sore throat as a child.  On examination, the Veteran was found to have bilateral hearing at a level of 15 out of 15 on whispered voice testing.  An audiological examination was also conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
X
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
X
10 (15)

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

After separation from service, in a May 2007 private medical report, the Veteran stated that he was exposed to excessive noise during service from 1960 to 1963.  He stated that, after separation from service, he taught from 1966 to 1995.  He reported that he had not had a hearing test before or after entering service.  An audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
65
75
LEFT
35
45
45
80
90

The medical evidence of record shows that bilateral hearing loss has been consistently demonstrated for VA purposes since May 2007.  38 C.F.R. § 3.385 (2011).

In a May 2007 letter, the audiologist who conducted the May 2007 audiological examination stated that the Veteran had served from 1960 to 1963, after which the Veteran returned to college, and then began a teaching career which lasted from 1966 to 1995.  The report stated that the Veteran was exposed to a lot of excessive noise levels during service, and had no exposure to significant excessive noise during his time as a teacher.  The audiologist opined that it was possible that the some of the Veteran's hearing loss could have been attributed to his in-service noise exposure, though the exact amount would be impossible to determine since hearing tests were not conducted prior to entering, or after separation from, service

In an August 2007 VA audiological examination report, the Veteran reported exposure to noise during service from multiple types of weapons.  He stated that he had worked as a teacher after separation from service, and his only recreational noise exposure was from a skill saw.  After an audiological examination and a review of the Veteran's service medical records, the examiner opined that it was at least as likely as not that the Veteran's hearing loss was the result of service.  The rationale was that the most likely etiology of high frequency hearing loss was noise exposure, and the Veteran's only significant noise exposure was from service.

A September 2007 addendum to the August 2007 VA audiological examination report stated that a further review of the Veteran's file showed that the Veteran had a pure tons hearing test on discharge that showed the Veteran's hearing to be within normal limits.  As a result, the examiner opined that it was less than likely that the Veteran's hearing loss was the result of acoustic trauma during service.

In a September 2007 statement, the Veteran reported that he had expressed concerns about hearing loss during service to several supervisors, and was told that it was part of military life.

In an August 2008 statement, a co-worker stated that the Veteran reported difficulty hearing when they worked together from 1975 to 1995.

In an August 2008 statement, a speech/language pathologist stated that she had begun working at the Veteran's school in November 1978.  She stated that, at that time, she tested the Veteran's hearing at his request, and found that he had high frequency hearing loss.

Multiple statements from the Veteran's wife and sister state that the Veteran had difficulty hearing after returning from service in 1963.

A December 2008 addendum to the August 2007 VA audiological examination report stated that the July 1963 service separation medical examination showing normal hearing for the Veteran's ears at 10 decibels was likely the result of a hearing screening.  The examiner stated that the examination made it less than likely that the Veteran's hearing loss was the result of service.

In a September 2010 VA audiological examination report, the Veteran reported exposure to noise during service from multiple types of weapons.  He stated that he had worked as a teacher after separation from service, and did not have recreational noise exposure.  The Veteran reported that he was unsure when he first noticed his hearing loss.  After an audiological examination and a review of the Veteran's service medical records, the audiologist opined that it was less than likely that the Veteran's hearing loss was the result of service.  No rationale for that opinion was given, as the examination was provided for tinnitus, not hearing loss.

In a January 2012 letter, a private audiologist stated that, follow audiological examination, the Veteran's service contributed to his hearing loss due to the nature of his training and the lack of hearing protection.

In a February 2012 letter, a private physician stated that he had been aware of the Veteran's hearing loss for 15 years.  The physician stated that the Veteran was exposed to substantial audiological trauma during service, without the benefit of hearing protection.  The physician stated that the types of noise the Veteran was exposed to during service had been documented to cause hearing deficits.  The physician opined that the fact that the Veteran's hearing was recorded as normal at separation from service did not have much bearing on whether or not his hearing loss was related to in-service noise exposure.  The rationale was that it was well documented that those types of noise exposure were documented to cause future hearing loss even though the damage was not evident at the time of the trauma.  The physician also noted that the Veteran did not have any additional occupational history of noise trauma that might have caused his hearing loss.  For those reasons, the examiner opined that there was a very high probability that the Veteran's hearing loss was due to noise trauma during service.

The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed bilateral hearing loss is related to service.  The medical evidence of record shows that the Veteran has a current diagnosis of bilateral hearing loss that constitutes a disability for VA purposes.  38 C.F.R. § 3.385 (2011).  While there is no medical evidence of hearing loss on the Veteran's service separation examination, the Veteran has reported that he experienced difficulty hearing during service.  The Veteran's service records show that he served in engineering and artillery units.  The Board finds that service is that type of units is consistent with exposure to significant noise.  Accordingly, the Board finds that the evidence of record demonstrates that the Veteran had extensive noise exposure during service.  The Veteran has stated that he experienced hearing loss since his exposure to noise during service.  The Board finds that the Veteran's statements are competent to show that he experienced a decrease in hearing acuity during service and after separation from service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).

In addition, the Board finds that the Veteran's statements about his history of hearing loss are credible.  While there is no contemporary medical evidence that substantiates the Veteran's reports of hearing loss prior to May 2007, the August 2008 statement from a speech/language pathologist stated that the Veteran had been found to have hearing loss on examination as early as November 1978.  In addition, there are numerous lay statements from the Veteran's family and co-workers which state that the Veteran reported having hearing loss, and acted as if he had hearing loss, consistently after his separation from service.  There is no reliable evidence that contradicts these claims.  Without contradictory evidence, the Board does not find the Veteran's statements to be incredible.  Accordingly, the Board finds that the Veteran's statements are both competent and credible evidence that his symptoms began during service and that he had a continuity of symptomatology to the present.  Davidson v. Shinseki, 581 F.3d 1313 (2009).

While the September 2007 and December 2008 addenda to the August 2007 VA audiological examination report stated that the Veteran's currently diagnosed bilateral hearing loss was not likely related to service, the only basis given for those opinions were the audiogram listed on the Veteran's service separation examination.  However, VA regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  38 U.S.C.A. § 1113(b) (West 2002); Hensley v. Brown, 5 Vet. App. 155 (1993).  In addition, the December 2011 Joint Motion for Remand noted that the adequacy of those addenda was questionable, because they did not appear to consider the ISO-ANSI conversion.  Accordingly, the September 2007 and December 2008 addenda to the August 2007 VA audiological examination report do not provide competent etiological opinions, as the only basis given for the opinions is one predicated on evidence which is non-determinative for VA purposes, and they may not have taken into account pertinent information.

While the September 2010 VA audiological examination report also stated that it was less than likely that the Veteran's hearing loss was the result of service, no rationale of any kind was given for that finding.  Therefore, the Board finds that it warrants low probative weight.  Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); Sklar v. Brown, 5 Vet. App. 140 (1993).  In contrast, the May 2007, January 2012, and February 2012 letters all provided opinions relating the Veteran's bilateral hearing loss to service and all provided at least a minimal rationale for these opinion.  Therefore, the Board finds that the preponderance of the competent and credible etiological evidence of record shows that the Veteran's currently diagnosed hearing loss is related, at least in part, to service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hearing loss is related to active service.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for bilateral hearing loss is granted.



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


